Order entered May 29, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00401-CV

                           JOANN ADELE BROOKS, Appellant

                                              V.

                         PAUL HEDLEY BATCHELOR, Appellee

                          On Appeal from the Probate Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. PR10-1373-2

                                          ORDER
       The Court has before it appellant’s May 17, 2013 and May 22, 2013 letters to the Court

and appellee’s May 23, 2013 response to the May 17 letter. The Court INSTRUCTS appellant

that factual statements and submissions will only be considered by the Court if they are part of

the clerk’s record, the reporter’s record, or any supplemental record. Appellee’s request for

sanctions is DENIED.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE